Citation Nr: 0400287	
Decision Date: 01/07/04    Archive Date: 01/21/04	

DOCKET NO.  97-19 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition. 

2.  Entitlement to service connection for a right eye 
scotoma. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the right knee.

4.  Entitlement to an initial evaluation in excess of 10 
percent for right ulnar neuropathy with involvement at the 
elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active service from January 1984 to May 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that the 
appellant's claims pertaining to a vision disorder, and the 
evaluation of her right knee and right arm neurological 
disorders are ready for appellate review.  However, the 
appellant's claim pertaining to a right shoulder disability 
will be remanded for further development.  


FINDINGS OF FACT

1.  The appellant's vision disability is an astigmatism of 
the right eye.  There is no current medical evidence of a 
right scotoma.

2.  The appellant's right knee disability is characterized by 
radiographic evidence of arthritis resulting in pain, and 
ligamentous instability manifested by slight laxity of the 
medial collateral and anterior cruciate ligaments.

3.  The appellant's right ulnar neuropathy is characterized 
by pain and numbness, resulting in mild impairment of 
function. 




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a vision disorder claimed as a right scotoma are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).

2.  The criteria for an initial separate 10 percent rating 
for ligamentous instability of the right knee manifested by 
slight laxity of the medial collateral and anterior cruciate 
ligaments have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2003).

3.  The criteria for an initial separate evaluation in excess 
of 10 percent for degenerative arthritis of the right knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).

4.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for right ulnar neuropathy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Diagnostic Code 8516 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in March 1997 setting forth the general 
requirements of then-applicable law pertaining to the 
establishment of service connection.  The general advisement 
was reiterated in the Statement of the Case dated in April 
1997 as well as in Supplemental Statements of the Case dated 
in February 2000 and March 2003.   

In specific compliance with the Court's ruling in Quartuccio, 
the appellant was advised of the evidence which would 
substantiate her claims, and the responsibility for obtaining 
it, by letters dated in January 2002 and April 2002.  The 
record further reflects that in an effort to ensure that all 
relevant evidence had been obtained within its previous 
advisements, the RO again advised the appellant of what 
evidence would substantiate her claims by letter dated in 
June 2003.  Because the appellant has been continually 
apprised for approximately 18 months of the nature of 
substantiating evidence and her responsibility for obtaining 
it, the provisions of the VCAA as to notice have been 
satisfied.  See 38 U.S.C.A § 5103(b) (Providing in substance 
that after advisement to the claimant under the VCAA of any 
information which was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded a series of VA medical examinations in 
November 1996, June 2000, and January 1997 conducted by 
physicians who rendered relevant opinions.  Further opinions 
are not needed in this case because there is presently 
sufficient medical evidence to decide the claims.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence 
which has not been obtained, the Board finds that the record 
is ready for appellate review.  



The Merits of the Claims

Service Connection for a Right Eye Scotoma:

The appellant argues that she has a vision disorder of the 
right eye that was incurred during or as a result of her 
military service.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of her service as shown 
by service records, the official history of each organization 
in which the claimant served, her medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a) (2003).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the clear preponderance of the evidence is 
against the claim and the appeal will be denied.

The appellant's service medical records reveal that in June 
1986 she complained of decreased and intermittent distortion 
of vision of the right eye.  Upon clinical evaluation by a 
service department optometry clinic it was determined that 
the appellant had no apparent pathology of the right eye, 
although testing revealed some blurring.  

During the course of an August 1992 eye consultation the 
appellant was diagnosed as having a compound myopic 
astigmatism.  She was noted to be in otherwise good ocular 
health.  In a November 1995 medical record progress note it 
was observed the appellant was referred to ophthalmology for 
evaluation of  a reported "blind spot."  It was noted that 
the appellant had previously been seen for what was believed 
to be a transient fluid leak of the right eye, however, at 
the time of the November 1995 consultation she reported no 
current complaints.  

The appellant reported in the May 1996 physical examination 
that she had a "blind spot" in her right eye.  However, the 
separation physical examination noted no vision 
abnormalities, other than the fact that she wore glasses for 
distance viewing  and for reading.  

The appellant underwent a VA vision examination in November 
1996.  Her left and right eye corrected vision was noted to 
be 20/20.  No diplopia was noted.  There was also noted to be 
no visual field deficit.  The examiner commented that the 
examination was essentially within normal limits.  

The appellant underwent a further VA vision examination in 
June 2000.  Her right and left eye corrected far vision was 
again noted to be  20/20.  Upon clinical examination she was 
diagnosed as having a moderate to high myopia with 
astigmatism.  The examiner commented that the appellant had 
an eye strain which was secondary to extensive computer use, 
and he recommended prescription eyewear.  

In a April 2001 letter Gregory M. Fox, M.D., of the Hunkeler 
Eye Centers reported that he had treated the appellant for 
choroidal neurovascularization of the left eye.  In his 
report, Dr. Fox made no mention of any right eye pathology or 
scotoma.  

As noted above, it is well-settled that the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident has resulted 
in a disability - the first prong of a successful claim of 
service connection.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  By "disability" is meant "an 
impairment in earnings capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and 
"increase in disability" in 38 C.F.R. § 3.306(b)]; see also 
Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").  

In this matter, the record thus reveals that the appellant 
does not have the disability she claims.  Although the 
appellant was treated for vision complaints while in service, 
the record demonstrates that she does not have a scotoma, but 
presently has an astigmatism - a congenital defect which is 
not a disease or injury within the meaning of applicable law 
warranting a grant of service connection.  38 C.F.R. 
§ 3.303(c), Part 4, § 4.9 (2003).   

Because the appellant does not have the disability she 
claims, and her astigmatism is not a disability for which 
service connection may be granted, the appeal is denied.


Increased Evaluation for Degenerative Arthritis of the Right 
Knee:

The record reflects that by rating decision dated in March 
1997, service connection was granted for a right knee 
disorder.  The RO characterized the disability as involving 
degenerative arthritis, post-debridement of chondromalacia, a 
cartilaginous loose body and an abrasion arthroplasty of the 
lateral femoral condoyle.  A 10 percent evaluation was 
assigned.  The appellant contends that the symptomatology of 
the right knee disorder is more severe than is contemplated 
by the currently assigned rating.  

The appellant's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104 
(West 2002); 38 C.F.R. 4.2, 4.6 (2003).

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  Further, because the appellant's disability rating 
claim has been in continuous appellate status since the 
original assignment of service-connection, the evidence to be 
considered includes all evidence proffered in support of the 
original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The record reflects that the appellant was granted service 
connection for the right knee disorder upon review of her 
service medical records, revealing periodic treatment for 
right knee pathology beginning in February 1983.  In a 
September 1995 medical board proceeding report, it was noted 
the appellant's primary diagnosis was that of right knee 
pain.  This was further diagnosed as osteochondritis 
dissecans of the lateral femoral condoyle of the right leg.  

The appellant underwent a VA orthopedic examination in 
November 1996.  She complained of pain in her knee and 
periodic give way.  She further stated that she was unable to 
run at the time of the examination.  

Upon clinical examination it was noted that the appellant 
could squat down about halfway.  There was noted to be no 
swelling, deformity, lateral instability, or crepitus of the 
right knee.  The examiner reported there was no pain elicited 
on rotation of the tibia.  Upon range of motion testing the 
appellant was able to flex to 90 degrees and extend to 
0 degrees.  Radiographic examination of the right knee 
revealed degenerative arthritis.  

In his September 1999 letter, Steven F. Charochak, D.O., 
reported that the appellant had ligamentous instability and 
degenerative arthritis of the right knee.  He observed that 
the appellant's right knee had slight laxity of the medial 
collateral ligament, as well as the anterior cruciate 
ligament.  He further observed there was marked crepitus 
during the range of motion testing.  He noted no joint 
effusion present at the time of his last examination.  

The appellant underwent a VA orthopedic examination in June 
2000.  She continued to report of pain in the right knee with 
associated weakness, swelling, heat, redness, giving way, 
locking, fatigability and lack of endurance.  

Upon clinical examination, there was noted to be diffuse 
tenderness without any evidence of effusion.  Range of motion 
testing noted full extension with flexion to 130 degrees, 
although there was noted to be pain at the end point of 
motion.  There was noted to be no instability of the knee.  
The appellant was diagnosed as having traumatic arthritis of 
the right knee and right meniscal tear.  

The appellant's right knee arthritis is evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5260 (2003).  Traumatic arthritis will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2003).  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2003).  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2003).

It has been held that separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  It has also been held that compensating a 
claimant for separate functional impairment under Diagnostic 
Code 5257 and 5003 does not constitute pyramiding.  See 
VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability. When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  It appears 
from the record that it is upon this provision that the 
currently assigned 10 percent evaluation was granted by the 
RO.   

In this regard, the appellant demonstrated minimal loss of 
flexion - to 90 degrees, during the November 1996 VA medical 
examination.  However, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260, such a diminution would not result in a 
compensable disability evaluation.  Similarly, the appellant 
has not been shown to have loss of extension motion, thus 
precluding consideration of 38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  Because such findings would result in 
noncompensable evaluations and radiographic evidence is of 
record indicating the presence of arthritis and painful 
motion, a 10 percent evaluation has been assigned the 
veteran's right knee arthritis.

However, as noted above, the appellant's right knee 
disability could also be assigned a separate 10 percent 
evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2003).  Under that provision, slight 
impairment of the knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent rating is appropriately assigned when the disability 
approximates moderate impairment, and a 30 percent rating is 
assigned when the disorder approximates severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

The record indicates that the appellant's right knee disorder 
has never been characterized by symptoms involving more than 
slight impairment of function.  While the appellant could 
only squat halfway down during a November 1996 VA medical 
examination, there was noted no lateral instability, 
deformity, or swelling, and no pain was noted on rotation of 
the knee.  Similarly, although the appellant reported a 
worsening symptomatology during a June 2000 VA examination, 
there was again noted no symptoms which would warrant a 
separate 10 percent rating.  However, the Board also notes 
that Dr. Charochak did report in his September 1999 letter 
that the appellant has ligamentous instability manifested by 
slight laxity of the medial collateral ligament as well as 
the anterior cruciate ligament on testing.  The Board notes 
further, that the appellant has consistently and on several 
examinations reported that her right knee gives way.  Thus, 
while no right knee instability was noted on VA examinations 
in November 1996 and June 2000, there is medical evidence of 
record to the contrary which is supportive of her subjective 
complaints.  Accordingly, with the resolution of reasonable 
doubt in the appellant's favor, the Board will assign a 
separate 10 percent rating for ligamentous instability of the 
right knee characterized by slight laxity of the medial 
collateral ligament and the anterior cruciate ligament under 
the provisions of Diagnostic Code 5257.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2003).

The Board has also considered rating the appellant's service-
connected disability under an alternative Diagnostic Code 
that would avail the appellant of a higher disability rating.  
The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993); see Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Because the appellant's right knee disorder is not shown to 
include ankylosis, impairment of the tibia and fibia or genu 
recurvatum, consideration of the diagnostic codes pertaining 
to such disorders is not appropriate under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5262 and 5263, respectively.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities. The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.



Increased Evaluation for Right Ulnar Neuropathy:

The record reflects that by rating decision dated in March 
1997, service connection was granted for right ulnar 
neuropathy and a 10 percent disability evaluation was 
assigned.  The appellant contends that the symptomatology of 
the disorder is more severe than is contemplated by the 
currently assigned rating.  

Having carefully considered the appellant's claim in light of 
all of the evidence of record and the applicable law, the 
Board is of the opinion that the clear preponderance of the 
evidence is against the claim and the appeal will be denied.

The appellant's service medical records reveal periodic 
complaints for right shoulder and right arm pathology.  In 
September 1985 the appellant was  preliminarily diagnosed as 
having recurrent neuritis.  In a February 1989 clinical 
record it was noted that the appellant complained of an 
intermittent tingling in the right hand and elbow.  

In due course of the development of her September 1996 claim, 
the appellant underwent a VA peripheral nerve examination in 
November 1996.  She reported numbness and pain of her right 
arm which radiated down the arm to the 3rd, 4th, and 5th 
digits.  The appellant related that the pain and numbness 
were intermittent, but that such symptoms were not present at 
the time of the examination.  

Upon clinical examination the appellant's grip was noted to 
be normal.  There was noted to be no paralysis, and no pain 
was present.  Electromyographic testing revealed mild right 
ulnar neuropathy with elbow involvement.  

In January 1997 the appellant underwent electromyographic 
testing at a VA medical facility in Kansas City, Missouri.  
The summary of findings was assessed as being indicative of 
mild slowing of the ulnar conduction across the right elbow.  
The diagnostic impression was that the appellant had probable 
mild right ulnar neuropathy with involvement at the elbow.  

In June 2000 the appellant underwent a VA peripheral nerve 
examination.  The appellant reported numbness and tingling 
with paresthesias of the right little finger, right finger 
and middle finger.  She also reported symptoms of the right 
wrist and hand.  As to functional impairment the appellant 
reported that she had limited use of the right hand due to 
ulnar neuropathy.  She stated she was unable to use a regular 
computer "mouse" due to exacerbation of these symptoms.  She 
was not able to write for prolonged periods due to her 
symptoms.  The appellant also reported decrease in grip 
strength in the right hand compared to the left.  She also 
reported decreased sensation to touch on the right hand 
compared to the left.  Upon clinical testing she was 
diagnosed as having mild right ulnar neuropathy.  

The appellant's right extremity is her major, or dominant, 
extremity.  38 C.F.R. 
§ 4.69 (2003).  The provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 mandate that for complete paralysis of 
the ulnar nerve on the major side, with the "griffin claw" 
deformity, due to flexor contraction of the ring and little 
fingers, with very marked atrophy in the dorsal interspace 
and thenar and hypothenar eminencies; with loss of extension 
of the ring and little fingers, and inability to spread the 
fingers (or reverse), inability to adduct the thumb; and 
weakened flexion of the wrist, a 60 percent rating is 
appropriate.  For severe incomplete paralysis of the ulnar 
nerve on the major side, a 40 percent rating is appropriate; 
for moderate incomplete paralysis of the ulnar nerve on the 
major side, a 30 percent rating is appropriate; and for mild 
incomplete paralysis of the ulnar nerve on the major side, a 
10 percent rating is appropriate.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2003).

The symptoms of the appellant's right ulnar neuropathy 
clearly do not approximate findings requisite for the 
assignment of a disability rating greater than 10 percent.  
Although she has reported pain, such has been shown to be 
periodic, and the functional impairment resulting from the 
disorder has never been shown to be more than mild in 
severity, as noted in the November 1996, January 1997 and 
June 2000 VA medical examinations and clinical studies.  See 
also 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207 5208, 
5213 (2003).  Accordingly, an initial evaluation in excess of 
10 percent for right ulnar neuropathy with involvement at the 
elbow is denied.  


ORDER

Service connection for a right eye scotoma is denied.

An evaluation in excess of 10 percent for degenerative 
arthritis of the right knee disorder is denied.

A separate 10 percent evaluation for ligamentous instability 
of the right knee characterized by slight laxity of the 
medial collateral ligament and the anterior cruciate ligament 
is granted subject to the laws and regulations governing the 
payment of monetary benefits.

An evaluation in excess of 10 percent for right ulnar 
neuropathy is denied.


REMAND

Having carefully reviewed the evidence of record pertaining 
to the appellant's claim of entitlement to service connection 
for a right shoulder condition, the Board finds that 
additional development of the claim is necessary.  

The appellant's service medical records detail periodic 
treatment for complaints of right shoulder pain beginning in 
January 1985.  Although she was then diagnosed as having 
fibromyositis, in September 1985 the appellant was also 
preliminarily diagnosed as having recurrent neuritis.  In a 
February 1989 clinical record, it was noted that radiographic 
examination at that time detected no osseous, articular, or 
soft tissue abnormalities, and the appellant was found to 
have a normal right shoulder.  Although the appellant 
reported in May 1996 that she had had painful or trick 
shoulder or elbow, upon clinical evaluation, the appellant's 
upper extremities were noted to be normal.  

During the course of a November 1996 VA general medical 
examination, the appellant's shoulder underwent radiographic 
examination, which resulted in a finding of a normal right 
shoulder.  In particular the radiographic study detected no 
fracture, bone destruction, arthritis, soft tissue 
calcification, or other bone or joint abnormality.  

In a September 1999 letter Steven F. Charochak, D.O., 
reported that the appellant had degenerative changes present 
in the right shoulder.  In his letter, Dr. Charochak reported 
that he had reviewed the appellant's service medical records.  
He observed that the appellant had been diagnosed as having 
right ulnar neuropathy as a result of in-service incidents, 
and he opined that the appellant's ligamentous instability of 
the right shoulder was also likely as not precipitated by her 
military service.

The basis of Dr. Charochak's opinion relative to the current 
presence of arthritis is unknown.  As reviewed above, on each 
occasion that the appellant's right shoulder was examined, no 
degenerative changes were noted.  Accordingly, further 
development will be directed so as to ascertain the bases of 
Dr. Charochak's opinion and permit the RO to conduct any 
other appropriate development.  

Accordingly, the appellant's claim of service connection for 
a right shoulder disorder is REMANDED for the following 
development:

1.  The RO will ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for a right 
shoulder disorder that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  In particular, the RO should 
obtain any and all treatment records, 
clinical studies, and any reports of 
radiological studies relied upon by Dr. 
Charochak in his report that the 
appellant has right shoulder degenerative 
changes that were caused by her military 
service.  

2.  After receipt of the appellant's 
response, the RO should take such 
additional development action as it deems 
proper with respect to the claims, 
including the conduct of any other 
appropriate VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the RO should 
review and readjudicate the claims.  See 
38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  If 
any such action does not resolve the 
claims, the RO shall issue the appellant 
a Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals





